Citation Nr: 1725573	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-07 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence had been received to reopen a claim for service connection for prostate cancer, including residuals of a prostatectomy and, if so, whether the claim should be allowed.  

2.  Whether new and material evidence had been received to reopen a claim for service connection for diabetes mellitus, type II, and, if so, whether the claim should be allowed.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the U. S. Air Force from January 1961 to January 1969.  He subsequently had service in the Massachusetts Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

In February 2017 the Veteran's attorney submitted additional evidence, together with a waiver of initial RO consideration of such evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's VA Form 9, Substantive Appeal, was received in September 2013 months after the February 12, 2013 Statement of the Case (SOC) was issued following an August 2012 Notice of Disagreement (NOD) after receipt of notice of a February 21, 2012 rating decision denying service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II.  That rating decision is final.  

2.  The evidence received since the final February 2012 denial of service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II, is new and material and the claims are reopened.  

3.  The Veteran has current diagnoses of diabetes mellitus, type II, and prostate cancer, with postoperative residuals, which are diseases associated with exposure to certain herbicide agents as enumerated under 38 C.F.R. § 3.303(e). 

4.  Resolving all doubt favorably, the Veteran more likely than not was on an airplane that stopped in Vietnam while enroute from Travis Air Force Base to Thailand in February 1967. 

5.  The Veteran briefly visited Vietnam in 1967, resulting in his physical presence on Vietnam soil and exposure to herbicidal agents.  


CONCLUSIONS OF LAW

1.  The rating action of February 2012 which denied service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II, and from which an appeal was not perfected is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2016).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claims for service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2016).  

3.  The criteria for service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because of the favorable outcome with respect to both the application to reopen the claims for service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II, and the de novo adjudication of those claims, any failure to comply with the legal requirements of the VCAA is nonprejudicial and, thus, further discussion as to compliance with the strictures of the VCAA is unnecessary.  

Finality and Reopening

The Veteran was notified by RO letter of February 21, 2012 of a rating decision which denied service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II, and he initiated an appeal by filing a Notice of Disagreement which was received on August 23, 2012.  As required, the RO issued a Statement of the Case on February 12, 2013 but a Substantive Appeal, VA Form 9, was not received until September 20, 2013, more than 60 days after the SOC and more than one year after the February 21, 2012 notification of the denial.  Thus, by law, the Veteran did not perfect his appeal in a timely manner.  See 38 U.S.C.A. § 5108, 7105(c) (West 2014) and 38 C.F.R. § 3.104(a), 20.200, 20.302(a) and (b), 20.1103 (2016).  

No additional relevant evidence was received within one-year following notification of the denial warranting readjudication of the claim and no additional service records have been received.  Moreover, the February 2012 rating decision specifically addressed the CHECO Report with respect to the use of herbicides in Thailand and the Veteran's potential exposure to herbicidal agents by his duties while stationed in Thailand, including at Takhli Royal Thai Air Force Base.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Accordingly, that decision is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.102, 3.156 (2015). 

The untimely Substantive Appeal, VA Form 9, and accompanying correspondence were construed to be an application to reopen those claims.  Such an application requires the submission and receipt of new and material evidence before the claims may be adjudicated de novo.  See 38 U.S.C.A. § 5108 (West 2014) and 38 C.F.R. §§ 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For such applications received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

Generally, in determining whether evidence is new and material the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, old and new together, could at least trigger the duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim, or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

Regardless of how the RO (or the Board in a prior denial) ruled on the question of reopening, the Board must re-decide that matter on appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial) and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.303 (2001).  Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic diseases, such as diabetes mellitus and prostate cancer, in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In certain circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, the Board notes that, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Public Law 107-103, 115 Stat. 976 (2001) (Dec. 27, 2001).  

The diseases listed at 38 C.F.R. § 3.309(e) include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and prostate cancer.  38 C.F.R. § 3.309(e), as amended by 66 Fed. Reg. 23,166-69 (May 8, 2001).  

It is required that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Legal Analysis

Reopening

The Veteran claims that he developed diabetes mellitus and prostate cancer, which necessitated a prostatectomy, after being exposed to Agent Orange while serving  near the perimeter of the Takhli Royal Thai Air Force Base, an airbase in Thailand and, also, when he was in Vietnam, having disembarked for a few hours while enroute from Travis Air Force Base to Bangkok, Thailand.  In light of the March 2011 diagnosis of adult onset diabetes by a private physician and the findings on VA examinations in September 2014, it is undisputed that the Veteran now has diabetes mellitus, type II.  Records of Urology, Inc. include a June 6, 2002 statement from a physician that the Veteran had been treated for prostate cancer, for which he had had a radical prostatectomy in June 2001.  

Received with the September 20, 2013, application to reopen was a statement from J. W. who attested that he was employed by World Airways flying aircraft in and out of Vietnam during the Vietnam Conflict.  The routes that the long range aircraft flew were from Travis Air Force Base (AFB) in California to Anchorage, Alaska; Yokota AFB in Japan; Saigon or DaNang, Vietnam, and quite often Bangkok, Thailand.  If a flight was scheduled to proceed on through Bangkok it was necessary to off load the through passengers in Vietnam in order to service the aircraft, and then they would be reloaded because it was against military regulations to fuel the aircraft with passengers onboard.  

This evidence is relevant to the Veteran's possible exposure to herbicidal agents in Vietnam.  Moreover, this evidence was not on file at the time of the February 2012 denial of service connection of disabilities for which service connection is claimed.  Accordingly, the Board concludes that this evidence is new and material for the purpose of reopening the claims and, so, warrants adjudication of the claims on a de novo basis.  

De Novo Adjudication

The Veteran contends he was exposed to herbicides while serving in Thailand and/or that he was presumptively exposed when he briefly deplaned in Vietnam when enroute to Thailand.  In this regard, he has submitted a travel voucher that indicates that on February 26, 1967, he was enroute from Travis AFB to Bangkok, Thailand.  He notes that the travel voucher had stamped on it, in the upper left hand corner, the word "Vietnam."  

The Board notes that the Veteran has contended exposure to Agent Orange from having served in medical emergency vehicles near the perimeter of an airbase while serving in Thailand, but because the Board is granting service connection for diabetes mellitus, type II, and residuals of a prostatectomy due to prostate cancer based on him being on the ground in Vietnam, his other contentions will not be addressed.  

Regarding the Veteran's statements that his transport plane stopped in Vietnam in February 1967 enroute to Thailand, the Board notes that the Veteran attempted to obtain records from a commercial airline company.  The response from that company was that they did not retain records as far back as 1967.  Nevertheless, the Veteran's statements and the travel voucher, as well as the corroborating statement of a commercial pilot that passengers on long distance flights would disembark prior to refueling, as well as the geographical relationship between Thailand, Vietnam, and Travis AFB, with Vietnam being positioned between Thailand and California, the Board finds that there is credible evidence of record that the Veteran was on the landmass of Vietnam when his plane landed for a stopover at a Vietnamese airport when flying from the Travis AFB to Thailand.  

Upon consideration of the foregoing, the Board finds that the evidence both for and against the material issue of whether the Veteran had in-country service in Vietnam is, at least, in equipoise and, consequently, resolves reasonable doubt in the Veteran's favor in finding that he had qualifying service in Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicide agents in service. 

Thus, because he currently suffers from diseases that have been identified as associated with herbicide exposure (i.e., prostate cancer and diabetes mellitus, type II), which the medical evidence suggests manifested to a compensable degree, and he is presumed to have been exposed to herbicide agents in service during a temporary stop in the Republic of Vietnam, the Board finds that the Veteran is entitled to service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II, on a presumptive basis.  38 C.F.R. § 3.309(e).  Therefore, the appeal is granted. 



ORDER

Upon the submission of new and material evidence, the applications to reopen the claims for service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II, are granted.  

Upon de novo adjudication, the claims for service connection for prostate cancer, including residuals of a prostatectomy, and diabetes mellitus, type II, are granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


